UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DOW JONES AND COMPANY,
INCORPORATED,
Petitioner,

v.

                                                                  No. 95-2713
NATIONAL LABOR RELATIONS BOARD,
Respondent,

INDEPENDENT ASSOCIATION OF
PUBLISHERS' EMPLOYEES,
Intervenor.

NATIONAL LABOR RELATIONS BOARD,
Petitioner,

v.
                                                                  No. 95-2871
DOW JONES AND COMPANY,
INCORPORATED,
Respondent.

On Petition for Review and Cross-application for Enforcement of
an Order of the National Labor Relations Board.
(2-CA-24686)

Argued: September 27, 1996

Decided: November 1, 1996

Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.
COUNSEL

ARGUED: Richard Knight Muser, CLIFTON, BUDD & DEMARIA,
New York, New York, for Dow Jones. Jayme Lynn Sophir, NA-
TIONAL LABOR RELATIONS BOARD, Washington, D.C., for
NLRB. Lowell G. Peterson, MEYER, SUOZZI, ENGLISH &
KLEIN, P.C., Mineola, New York, for Intervenor. ON BRIEF:
Thomas W. Budd, CLIFTON, BUDD & DEMARIA, New York, New
York, for Dow Jones. Frederick L. Feinstein, General Counsel, Linda
Sher, Associate General Counsel, Aileen A. Armstrong, Deputy Asso-
ciate General Counsel, Peter Winkler, Supervisory Attorney, NA-
TIONAL LABOR RELATIONS BOARD, Washington, D.C., for
NLRB.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Dow Jones petitions for review of a decision and order
of the National Labor Relations Board ("NLRB") finding Dow Jones
in violation of § 8 of the National Labor Relations Act ("NLRA"), 29
U.S.C. § 151 et seq. The NLRB cross-petitions this court for enforce-
ment of its order.

Dow Jones publishes and distributes the Wall Street Journal, and
has over 100 offices worldwide. The Independent Association of Pub-
lishers' Employees ("IAPE") is a union which represents employees
at 55 of these locations. A contentious dispute between the parties
began in September of 1990, when IAPE's board of directors voted
to recommend that the IAPE affiliate with the CWA (another union).
Although Dow Jones had occasionally allowed IAPE to use its facili-
ties for meetings and gatherings prior to the dispute, after September
of 1990 the company denied IAPE and CWA representatives access

                    2
to their facilities for meetings due to a self-proclaimed "company-
wide" policy of denying use of Dow Jones' facilities for non-
company-related business purposes. In September and October, sev-
eral IAPE requests to use facilities for annual meetings were denied.
Also in September and October of 1990, two CWA representatives
who sought to contact Dow Jones' employees regarding the proposed
affiliation were denied access to the cafeteria at Dow Jones' South
Brunswick facility.

IAPE filed unfair labor charges, alleging that the IAPE and CWA
were discriminatorily denied the use of facilities and that Dow Jones
had unilaterally altered a past practice of permitting IAPE to use Dow
Jones' property. After a hearing, the administrative law judge ("ALJ")
found that Dow Jones allowed several groups to use Dow Jones'
facilities, including Weight Watchers, Smoke Enders, various artists,
the Dow Jones Women's Network, the Dow Jones Minority Employ-
ees Association, and a perfume-testing company. The ALJ held that
these uses were not rationally distinguishable from the use requested
by IAPE, and accordingly held that Dow Jones had discriminatorily
denied IAPE and CWA the use of facilities at five locations, and dis-
criminatorily denied the organizations the right to solicit employees
at South Brunswick, New Jersey, and Liberty Street. The ALJ denied
IAPE's claim of discriminatory denial at the company's San Fran-
cisco facility. On appeal, the NLRB broadened the ALJ's holding by
finding the discriminatory denial to be company-wide, thereby en-
compassing the alleged violation at the San Francisco facility. Fur-
thermore, while the ALJ had dismissed IAPE's claim that Dow Jones
had unilaterally altered a past practice of granting the Union unre-
stricted use of its facilities, on appeal the NLRB held that Dow Jones
had a company-wide practice of allowing the Union unrestricted use
of its facilities and had violated the NLRA by unilaterally altering that
practice.

Dow Jones argues that the NLRB erred in finding a violation of 29
U.S.C. § 158(a)(1), claiming that the company did not discrimina-
torily deny IAPE and CWA officials access to Dow Jones facilities.
The company contends in this regard that the use Dow Jones granted
to other organizations was "business related," and not substantially
similar to the use sought by the Unions. Dow Jones also argues that
the NLRB erred in holding that Dow Jones unilaterally altered a past

                     3
practice of allowing IAPE use of its facilities in violation of 29 U.S.C.
§ 158(a)(5) because the number and type of previous IAPE meetings
allowed by Dow Jones was insufficient to constitute a past practice
of allowing such meetings.

The NLRB's decision must be upheld if the Board's factual find-
ings are supported by the record and its legal conclusions constitute
a reasonable application of the act. See NLRB v. Town & Country
Elec., Inc., 116 S. Ct. 450, 453 (1990). Having carefully reviewed the
record and briefs, and heard the contentions of the parties at oral argu-
ment, we find the NLRB's decision to be amply supported by the
record. We therefore enforce the NLRB order on the reasoning of that
order.

AFFIRMED

                    4